Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/992,600 filed on 8/13/20. Claims 1 – 17, 21 – 22 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1, 4 – 6, 9, 13, 16 – 17, 21 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2016/0142177, Chou hereafter) in further view of Kirshenberg et al. (US 2015/0327001, Kirshenberg hereafter).
Regarding claim 1, Chou teaches An audio data transmission method, comprising: 
encapsulating, based on a physical layer frame header, a protocol data unit (PDU) comprising audio data, to obtain an audio data packet (A data packet comprises a preamble, a first packet portion including a rate indication field, and a second packet portion including a PDU, Abstract), wherein the physical layer frame header is modulated by using a first digital modulation scheme (The first packet portion is encoded using a first modulation and coding scheme with a first rate, Abstract), wherein the PDU is modulated by using a second digital modulation scheme (while the second packet portion is encoded using a second modulation and coding scheme with a second rate indicated by the RI field, Abstract) ; and 
sending the audio data packet on a BLUETOOTH Low Energy (BLE) physical channel at the data transmission rate (Bluetooth LE, paragraph 2, 4, 30). Even though the it suggest having a different data rate based on the requirement(s); does not specifically disclose wherein a first modulation rate of the first digital modulation scheme is equal to a value of a data transmission rate of audio data transmission; and wherein a second modulation rate of the second digital modulation scheme is less than the value of the data transmission rate. 
Kirshenberg teaches a first modulation rate of the first digital modulation scheme is equal to a value of a data transmission rate of audio data transmission; and wherein a second modulation rate of the second digital modulation scheme is less than the value of the data transmission rate (the host 1902 can perform dynamic audio rate adaptation. In this regard, the host 1902 can set an audio bit rate based on a type of packets (e.g., BT legacy packets or BUX encoded packets) used when communicating with a peer wireless device. For example, activating or deactivating a BUX mode of communication can cause a change in the type of packets used in a connection. The change in packet type can result in a change in an available user payload. The host 1902 can readjust an audio bit rate in response to changes in the mode of communication, e.g., a BT legacy mode or a BUX mode, in order to optimize bandwidth usage. The host can readjust the audio bit rate following the activation of a BUX mode of communication or after a deactivation of the BUX mode of communication, paragraph 112; Fig. 4, Fig. 21; paragraph 52 - 53). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kirshenberg audio rate with the system of Chou. One would be motivated to combine these teachings because it can adjust the rate based on the condition and/or the user requirements; which will provide continuous data transmission without any loss.
	
Regarding claim 4, Chou with Kirshenberg teaches The audio data transmission method claim 1, Chou further teaches wherein the PDU comprises a control layer frame header and a payload; wherein the payload carries the audio data; and wherein the control layer frame header comprises indication information that indicates a length of the audio data (In wireless communications network 100, the wireless devices communicate with each other through various well-defined packet preamble structures. For example, the transmitting device 101 encodes and transmits a data packet 110. The receiving device 102 receives data packet 110 and tries to decode data packet 110. Data packet 110 comprises preamble, an access address field, a rate indication (RI) field 120, a first TERM1 field, a payload data Unit (PDU), CRC, and a second TERM2 field. The first three fields (access address, RI, and TERM1) form a first FEC block 1, while the next three fields (PDU, CRC, and TERM2) form a second FEC block 2. In one preferred embodiment, the second FEC block 2 might not be encoded with FEC, paragraph 33, 34).

including guard bands 2 MHz wide at the bottom end and 3.5 MHz wide at the top), paragraph 3).

Regarding claim 6, Chou with Kirshenberg teaches The audio data transmission method of claim 1, Kirshenberg  further teaches wherein the first digital modulation scheme comprises Gaussian frequency-shift keying (GFSK) (The Basic Rate mode can use a Gaussian frequency-shift keying (GFSK) modulation scheme, paragraph 49), and wherein the second digital modulation scheme comprises either differential quadrature phase-shift keying (DQPSK) or 8-differential phase-shift keying (8DPSK) (such as a basic rate (BR) GFSK mode, an Enhanced Data Rate (EDR) .pi./4+DQPSK modulation mode, and an EDR 8-DPSK modulation mode, which are specified for the Bluetooth v2.X+EDR wireless communication protocols (and for subsequent Bluetooth 3.X and 4.X wireless communication protocols), paragraph 52).

Regarding claim 9, An audio data transmission method comprising: 
receiving an audio data packet on a BLUETOOTH Low Energy (BLE) physical channel (Bluetooth LE, paragraph 2, 4, 30), wherein the audio data packet comprises a physical layer frame header and a protocol data unit (PDU) (A data packet comprises a preamble, a first packet portion including a rate indication field, and a second packet portion including a PDU, Abstract); and 
demodulating the physical layer frame header by using a first digital modulation scheme (The first packet portion is encoded using a first modulation and coding scheme with a first rate, Abstract), and demodulating the PDU by using a second digital modulation scheme, to obtain audio data (while the second packet portion is encoded using a second modulation and coding scheme with a second rate indicated by the RI field, Abstract).

Kirshenberg teaches a first modulation rate of the first digital modulation scheme is equal to a value of a data transmission rate of audio data transmission; and wherein a second modulation rate of the second digital modulation scheme is less than the value of the data transmission rate (the host 1902 can perform dynamic audio rate adaptation. In this regard, the host 1902 can set an audio bit rate based on a type of packets (e.g., BT legacy packets or BUX encoded packets) used when communicating with a peer wireless device. For example, activating or deactivating a BUX mode of communication can cause a change in the type of packets used in a connection. The change in packet type can result in a change in an available user payload. The host 1902 can readjust an audio bit rate in response to changes in the mode of communication, e.g., a BT legacy mode or a BUX mode, in order to optimize bandwidth usage. The host can readjust the audio bit rate following the activation of a BUX mode of communication or after a deactivation of the BUX mode of communication, paragraph 112; Fig. 4, Fig. 21; paragraph 52 - 53). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kirshenberg audio rate with the system of Chou. One would be motivated to combine these teachings because it can adjust the rate based on the condition and/or the user requirements; which will provide continuous data transmission without any loss.
	
Regarding claim 12, Chou with Kirshenberg teaches The audio data transmission method according to claim 9, Chou further teaches wherein after obtaining the audio data, the audio data transmission method further comprises: returning an acknowledgement message, indicating a receiving status of the audio data (the receiver MAC layer operation detects channel degradation usually after multiple packets, and then requests a preferred rate to the transmitter. If the physical link is nearly lost, or the ACK is not properly received, the radio can make a few retries until the LMP message is successfully acknowledged and the transmitter can switch to preferred rate after negotiation, paragraph 7, 35).

Regarding claim 13, An audio data transmission apparatus substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 16, An audio data transmission apparatus substantially have same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 17, An audio data transmission apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 21, Chou with Kirshenberg teaches The audio data transmission method of claim 1,
Chou further teaches wherein a bandwidth of the BLE physical channel is 4 MHz, and wherein the bandwidth is based on a combination of two adjacent physical channels each having a bandwidth of 2 MHz (Bluetooth 4.0 uses 2 MHz spacing, which accommodates 40 channels. The first channel starts at 2402 MHz and continues up to 2480 MHz in 2 MHz steps. It usually performs 1600 hops per second, with Adaptive Frequency-Hopping (AFH) enabled, paragraph 3). 

Regarding claim 22, The method substantially same limitations as claim 21, thus the same rejection is applicable. 
Allowable Subject Matter
s 2 – 3, 7 -8, 10 – 11, 14 -15,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632